229 Ga. 622 (1972)
193 S.E.2d 824
NATHAN et al.
v.
SELF et al.
27450.
Supreme Court of Georgia.
Argued September 12, 1972.
Decided October 11, 1972.
Taylor, Bishop & Lee, A. Blenn Taylor, Jr., for appellants.
Delman L. Minchew, Alan B. Smith, for appellees.
NICHOLS, Justice.
Self and others filed a declaratory judgment action seeking to have Ivan H. Nathan, who had qualified with the Democratic Executive Committee of Glynn County, declared ineligible to hold the office of Solicitor of the State Court of Glynn County and to enjoin the election officials of Glynn County from placing *623 his name on the ballot for the August primary for such office. A rule nisi was issued and on July 6, 1972, a hearing was held where it was stipulated that Ivan H. Nathan did not meet the statutory requirement that he had practiced law for three years before being eligible to hold the office of Solicitor of the State Court of Glynn County. Thereupon the trial court issued a temporary injunction forbidding that the name of Ivan H. Nathan be placed on the ballot in the August Democratic Primary election. This judgment was filed on July 10, 1972, and on July 17, 1972, the defendant's answer, as well as a notice of appeal, was filed. The judgment of the trial court granting the temporary injunction is enumerated as error. Held:
Inasmuch as the judgment of the trial court granting the temporary injunction was superseded both by an order of the trial court and the filing of the notice of appeal in this case, and the election having already taken place, the sole question presented is moot.
The remaining questions presented by the petition for declaratory judgment and the answer of the defendants remain to be decided in the trial court.
Appeal dismissed. All the Justice concur.